By Judge Jane Marum Roush
This matter came before the Court on the cross-motions of the parties for attorney’s fees. By agreement of counsel, oral argument on the motions was waived, and the matter was submitted to the Court on the briefs of the parties.
The Court has carefully reviewed both Mr. Sozio and Mrs. Thorpe’s motions for an award of fees. I do not believe that a further award of attorney’s fees is appropriate in this case. Although the Court encourages the parties to end their protracted disputes, I do not believe that attorney’s fees should be awarded to discourage parties from bringing good faith disputes — however protected — before the Court for resolution. Mrs. Thorpe’s July 21, 1995, motion to terminate visitation was not, in the Court’s view, brought in good faith. The Court has already awarded sanctions of $1,400.00 against Mrs. Thorpe for that motion and those sanctions have been paid. If, in the future, similar baseless motions are brought, the Court will not hesitate to award fees against the moving party. Other than the July 21,1995, motion, however, the remaining motions for which each party seeks to recover attorney’s fees appear to the Court to have been good faith efforts to clarify and/or modify the Court’s many rulings in this case.